            Case 1:19-cv-04129-AT Document 67 Filed 06/30/21 Page 1 of 1




Christopher P. Galanek
Direct: (404) 572-6979
Cell: (404) 849-8522
Email: chris.galanek@bclplaw.com




                                          June 30, 2021


Mr. Harry Martin
Courtroom Deputy Clerk
Northern District of Georgia
2388 United States Courthouse
75 Ted Turner Drive, SW
Atlanta, GA 30303-3309


        Re:      Eric Slawin v. Banc of America Merchant Services, LLC, et al.
                 U.S. District Court, Northern District of Georgia, Atlanta Division
                 Civil Action File No. 1:19-cv-4129-AT

Dear Mr. Martin:

        The undersigned is lead counsel for Defendant Banc of America Merchant Services, LLC
in the above-referenced matter. I respectfully request, pursuant to Local Rule 83.1(E)(4), that no
items be set for calendar between July 30, 2021 through August 9, 2021, as I will be on a family
vacation.

                                             Respectfully submitted,



                                             /s/Christopher P. Galanek
                                             Christopher P. Galanek
                                             For Bryan Cave Leighton Paisner LLP

CPG/cdb

cc: Robert Marx, Esq., Marx & Marx
   (Counsel for Plaintiff)
